12 A.3d 205 (2011)
205 N.J. 72
In the Matter of Vincent J. MILITA, II, an Attorney at Law, (Attorney No. XXXXXXXXX).
D-33 September Term 2010, 067199
Supreme Court of New Jersey.
February 15, 2011.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 10-205, that VINCENT J. MILITA, II, of MARMORA, who was admitted to the bar of this State in 1980, should be reprimanded for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4(b) (failure to keep client informed about status of matter), and RPC 1.5(b) (failure to provide written retainer), and good cause appearing;
It is ORDERED that VINCENT J. MILITA, II, is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual *206 expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.